Case: 11-20286     Document: 00511703196         Page: 1     Date Filed: 12/21/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 21, 2011

                                     No. 11-20286                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JULIO A. RAMOS,

                                                  Plaintiff – Appellant
v.

UNITED STATES OF AMERICA,

                                                  Defendant – Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-cv-02661


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Julio A. Ramos appeals the district court’s denial of his
motion for relief from judgment under Federal Rule of Civil Procedure 60(b). For
the reasons given below, we affirm the judgment of the district court.
              I. FACTUAL AND PROCEDURAL BACKGROUND
        In 1999, the United States charged Julio A. Ramos (“Ramos”) with
conspiring to possess cocaine and with possessing with the intent to distribute


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20286     Document: 00511703196       Page: 2    Date Filed: 12/21/2011



                                    No. 11-20286

over five kilograms of cocaine. In March 2000, Ramos was extradited from the
Dominican Republic, and Dominican authorities seized Ramos’s property. A jury
found Ramos guilty in November 2001, and Ramos was sentenced to 405 months’
imprisonment.
      On August 26, 2002, Ramos filed a motion for the return of his property
in Ramos v. United States, 4:05-cv-02189 (S.D. Tex.).1 The district court denied
Ramos’s motion, as well as his subsequent motion for relief from this judgment
under Federal Rule of Civil Procedure 60(b). On January 5, 2007, this court
affirmed the denial of Ramos’s motion for return of property and the denial of his
motion for relief from judgment.
      On July 27, 2010, Ramos filed a pro se complaint against the United States
in which he again sought the return of the property seized in the Dominican
Republic. Ramos v. United States, 4:10-cv-02661 (S.D. Tex.). Ramos also sought
$51,546,000.00 in damages for the seizure of his property. The district court
construed Ramos’s complaint as a motion for relief from the district court’s order
denying Ramos’s motion for return of property in Ramos v. United States, 4:05-
cv-02189 (S.D. Tex. Sept. 13, 2002). On December 20, 2010, the district court
entered an order denying Ramos’s request for relief from judgment, holding that
the request was barred by res judicata. On April 4, 2011, after the deadline for
filing a notice of appeal had passed, Ramos filed a motion for relief of judgment
under Rule 60(b), which the district court denied. Ramos now appeals the
district court’s denial of his most recent motion for relief from judgment.
                                 II. DISCUSSION
      We review the denial of a motion for relief from judgment under Federal
Rule of Civil Procedure 60(b) for an abuse of discretion. Frazar v. Ladd, 457


      1
         Initially, Ramos’s motion for return of property was filed in United States v.
Arredondo, 4:99-cr-00457, but all the pleadings and orders related to this motion were
transferred to Ramos v. United States, 4:05-cv-02189.

                                          2
   Case: 11-20286     Document: 00511703196     Page: 3    Date Filed: 12/21/2011



                                  No. 11-20286

F.3d 432, 435 (5th Cir. 2006). Questions of law underlying a district court’s
decision are reviewed de novo. Id. “The res judicata effect of a prior judgment
is a question of law . . . .” Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 313
(5th Cir. 2004). However, our review is “limited to the trial court’s denial of the
Rule 60(b) motion, and cannot be extended to review the case’s underlying
merits.” Bailey v. Ryan Stevedoring Co., 894 F.2d 157, 159 (5th Cir. 1990)
(citation omitted).
      “Claim preclusion, or res judicata, bars the litigation of claims that either
have been litigated or should have been raised in an earlier suit.”           In re
Southmark Corp., 163 F.3d 925, 934 (5th Cir. 1999) (footnote omitted); see also
Nilsen v. City of Moss Point, 701 F.2d 556, 560 (5th Cir. 1983) (“[R]es
judicata . . . bars all claims that were or could have been advanced in support of
the cause of action on the occasion of its former adjudication.”). For res judicata
to bar a claim, four requirements must be met: “(1) the parties are identical or
in privity; (2) the judgment in the prior action was rendered by a court of
competent jurisdiction; (3) the prior action was concluded by a final judgment on
the merits; and (4) the same claim or cause of action was involved in both
actions.” Petro–Hunt, L.L.C. v. United States, 365 F.3d 385, 395 (5th Cir. 2004)
(footnote omitted). This circuit uses a transactional test to determine whether
two cases involve the same claim or cause of action. Test Masters Educ. Servs.,
Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). “Under the transactional test,
a prior judgment’s preclusive effect extends to all rights of the plaintiff with
respect to all or any part of the transaction, or series of connected transactions,
out of which the original action arose.” Id. (citation omitted). “The critical issue
is whether the two actions are based on the same nucleus of operative facts.” Id.
(internal quotation marks and citations omitted).
      A motion under Rule 60(b) is not a substitute for a timely appeal, but
provides relief from final judgment based on grounds including “mistake,

                                         3
   Case: 11-20286   Document: 00511703196         Page: 4   Date Filed: 12/21/2011



                                  No. 11-20286

inadvertence, surprise, or excusable neglect.” See FED. R. CIV. P. 60(b)(1); see
also Hess v. Cockrell, 281 F.3d 212, 215–16 (5th Cir. 2002). A “mistake” under
Rule 60(b)(1) includes judicial errors, but such an error must be a “fundamental
misconception of the law,” and not merely an erroneous ruling. See Chick Kam
Choo v. Exxon Corp., 699 F.2d 693, 695 (5th Cir. 1983) (internal quotation marks
and citation omitted); see also Grimland, Inc. v. James F. Parker Interests (In re
Grimland, Inc.), 243 F.3d 228, 233 (5th Cir. 2001) (“When a judicial decision
contains an obvious error of law, apparent on the record, then the error may be
corrected as a mistake pursuant to Rule 60(b). The error of law must involve a
fundamental misconception of the law . . . .”).
      Ramos appeals the district court’s denial of his motion for relief from
judgment under Rule 60(b), arguing that the district court erred by holding that
Ramos’s claims were barred by res judicata. Because of this error, Ramos
contends, the denial of his motion for relief from judgment was an abuse of
discretion. According to Ramos, the complaint he filed in this case on July 27,
2010, which the district court construed as a motion for relief from judgment,
was “starkly different” from his previous pleadings seeking the return of the
property seized in the Dominican Republic. Ramos concedes that he previously
sought the return of his property but asserts that “he could not have sought
compensation for the deprivation of [his property] until evident that his property
seized at the behest of the United States would not be returned.” Ramos argues
that res judicata does not bar his claims because the operative facts giving rise
to the action did not occur until the previous suit had concluded, citing Test
Masters Educational Services v. Singh, 428 F.3d 559 (5th Cir. 2005).
      Ramos’s reliance on Test Masters, however, is misplaced. In Test Masters,
this court observed the following in ruling that the plaintiff’s claims were not
barred by res judicata:



                                        4
   Case: 11-20286   Document: 00511703196      Page: 5   Date Filed: 12/21/2011



                                  No. 11-20286

      The operative facts in the first action included: (1) Singh’s use and
      registration of the “TESTMASTERS” trademark, (2) TES’s use of
      the “Test Masters” mark and acquisition of rights to the
      testmasters.com domain name; and (3) Singh’s demand that TES
      relinquish the testmasters.com domain name. Singh’s current
      claims stem from his allegation that TES (1) posted statements on
      its website that it was “unfortunately” not holding classes in
      California thereby suggesting that TES had offered classes in
      California (TES has never done business in California, whereas
      California is Singh’s main market); (2) falsely claimed that TES was
      offering classes in the markets outside of California where
      Testmasters was doing business; (3) created a phantom toll-free
      phone line for its LSAT classes; and (4) gave students inquiring
      about California LSAT courses the phone number of an unrelated
      software company called Testmasters.

Id. at 571–72. Further, the facts forming the basis of the second action had not
occurred by the time of the previous action. Id. at 572. Here, by contrast, all of
Ramos’s claims seek redress for the same alleged wrong—the seizure of his
property in the Dominican Republic. Thus, his claims share the same nucleus
of operative facts. Moreover, as this court has observed, it is “[t]he nucleus of
operative facts, rather than the type of relief requested, substantive theories
advanced, or types of rights asserted, [that] defines the claim.” United States v.
Davenport, 484 F.3d 321, 326 (5th Cir. 2007). When Ramos initially sought the
return of his property, he could have also brought a claim for damages related
to the seizure. As a consequence, Ramos’s added claim for damages does not
prevent res judicata from barring his claims. To the contrary, as the district
court observed: the sole parties in all of Ramos’s motions were the United States
and Ramos; the district court and this court are courts of competent jurisdiction;
the previous orders on his motions were final judgments on the merits; and
Ramos has presented the same claim in all of his motions. Cf. Lewis v. Drug
Enforcement Admin., 777 F. Supp. 2d 151, 161 (D.D.C. 2011) (holding that the
plaintiff’s claims related to the seizure of property were barred by res judicata


                                        5
   Case: 11-20286     Document: 00511703196   Page: 6   Date Filed: 12/21/2011



                                 No. 11-20286

where plaintiff had previously asserted claims based on the same seizure);
Knight v. United States, No. 06 CV 6581(CBA), 2007 WL 2667455, at *3
(E.D.N.Y. Sept. 6, 2007) (holding that res judicata barred a claim for the return
of seized property where the plaintiff had previously sought the return of
different property taken during the same seizure). Thus, the requirements of res
judicata have been met, and the district court did not abuse its discretion by
denying Ramos’s motion for relief from its judgment dismissing Ramos’s
complaint.
                              III. CONCLUSION
         For the reasons stated above, we AFFIRM the judgment of the district
court.




                                       6